                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

RUNE KRAFT,

               Plaintiff,

v.                                                                   No. 1:19-cv-00646-RB-CG

JESSE CLARK HATCH,
STANLEY N. HATCH, and
DOES 1-10,

               Defendants.

     MEMORANDUM OPINION AND ORDER IMPOSING FILING RESTRICTIONS

       THIS MATTER comes before the Court on pro se Plaintiff’s Objection, Motion for

Reconsideration, or for the Defendants or the Court to Take Appropriate Remedial Actions to

Avoid Further Delays. (Doc. 34 (“Objection”).)

       After describing the procedure for imposing filing restrictions and Plaintiff’s abusive filing

history, the Court set forth proposed filing restrictions and ordered Plaintiff to show cause why the

Court should not impose those filing restrictions. (See Doc. 32.)

       In response to the Order to Show Cause, Plaintiff filed his Objection which sets forth the

following arguments:

       (i)     Prior to filing this action, Plaintiff emailed and called Defendants, but Defendants

               never responded.

       (ii)    The purpose of the Declaratory Judgment Act “is great, tell people nicely to knock

               it off.”

       (iii)   Defendants are engaging in fraud, are committing federal crimes, and owe a duty

               of care to non-clients.
       (iv)      All activities related to this matter have taken place at federal District Courts,

                 Defendants have violated the Federal Rules of Civil Procedure, and Defendants are

                 trying to use the Court as a conduit of theft.

       (v)       In the interest of the extremely scarce judicial resources of the Court, the Court can

                 mitigate the damages in minutes, as Plaintiff only seeks to enforce contractual

                 obligations.

       (vi)      Plaintiff is still prepared to allow the Defendants to mitigate the damages, which

                 they can do in minutes, by simply withdrawing their court filings or enter a

                 stipulation.

       (vii)     Plaintiff provides notice that the persons responsible for the administration of the

                 United States District Court for the District of New Mexico, including its sitting

                 judges, can be found by a jury to be civilly liable for damages.

       (viii) Plaintiff’s diligence in pursuing rights and claims is conduct consistent with the

                 recommended conduct from the Supreme Court of the United States to protect

                 rights.

(See Doc. 34.)

       The Court overrules Plaintiff’s Objection. Of the eight arguments Plaintiff sets forth, only

the last argument is relevant to the Court’s Order to Show Cause why the Court should not impose

filing restrictions based on Plaintiff’s abusive filing history. Plaintiff states his “diligence in

pursuing rights and claims is conduct consistent with the recommended conduct from the Supreme

Court to protect rights,” and he cites three cases from the Supreme Court of the United States to

support his argument. (Id. at 17.) However, those three cases state “a litigant is entitled to equitable

tolling of a statute of limitations only if the litigant establishes two elements: (1) that he has been



                                                   2
pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.” See Menominee Indian Tribe of Wis. v. United States, 136 S.Ct. 750, 755

(2016); see also Holland v. Florida, 560 U.S. 631, 649 (2010); Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005). Equitable tolling of a statute of limitations is not the issue before the Court. The

issue before the Court is Plaintiff’s abusive filing history, which shows that Plaintiff has often

violated Court orders and instructions by continuing to file documents when the case was stayed,

when Plaintiff was no longer a party, and after an issue was resolved by the Court. The Court

notified Plaintiff that there is strong precedent establishing the inherent power of federal courts to

regulate the activities of abusive litigants by imposing carefully tailored restrictions under the

appropriate circumstances. (Doc. 32 at 10.) Plaintiff has not disputed the Court’s inherent power

to impose sanctions, has not shown that his repeated violations of Court orders and instructions

are justified, and has not shown that filing restrictions should not be imposed.

       To the extent that Plaintiff’s Objection is a “Motion for Reconsideration, or for the

Defendants or the Court to take Appropriate Remedial Actions to Avoid Further Delays,” the Court

denies the Motion. “Grounds warranting a motion to reconsider include (1) an intervening change

in the controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear

error or prevent manifest injustice”). Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th

Cir. 2000). Plaintiff does not assert there has been an intervening change in the controlling law or

that there is new evidence previously unavailable. Nor has he shown that there is a need to correct

clear error or prevent manifest injustice. The “appropriate remedial actions” Plaintiff requests are

“enforce[ment] of contractual obligations” and Defendants “withdrawing their court filings or

enter a stipulation.” Granting such relief would require that this Court revisit its decisions in the

four related cases in this District and the decision in the initial case in the United States District



                                                  3
Court for the Central District of California. The Court will not revisit the decisions in those cases

because Plaintiff has not shown the existence of extraordinary circumstances. See Christianson v.

Colt Industries Operating Corp., 486 U.S. 800, 817 (1988) (“A court has the power to revisit prior

decisions of its own or of a coordinate court in any circumstance, although as a rule courts should

be loathe to do so in the absence of extraordinary circumstances such as where the initial decision

was “clearly erroneous and would work a manifest injustice”).

       The Court imposes the following filing restrictions on Plaintiff:

       Plaintiff will be enjoined from making further filings in this case except objections to this

order, a notice of appeal and a motion for leave to proceed on appeal in forma pauperis; and the

Clerk will be directed to return without filing any additional submissions by Plaintiff in this case

other than objections to this order, a notice of appeal, or a motion for leave to proceed on appeal

in forma pauperis, unless a licensed attorney who is admitted to practice before this Court and has

appeared in this action signs the proposed filing.

       Plaintiff also will be enjoined from initiating further litigation in this Court, and the Clerk

will be directed to return without filing any initial pleading that he submits, unless a licensed

attorney who is admitted to practice before this Court signs the pleading.

       IT IS SO ORDERED.




                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                 4
